       4:17-cv-03445-SAL                  Date Filed 06/23/20      Entry Number 73           Page 1 of 1




AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                    District of South Carolina

Bobby J. McDuffie,                                      )
                                                        )            No. 4:17-cv-03445-SAL
         Plaintiff(s),                                  )
                                                        )
vs                                                      )
                                                        )
McLeod Health Inc,                                      )
                                                        )
         Defendant(s).                                  )

                                         JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)__________________ recover from the defendant (name)______________ the amount of

___________dollars ($______), which includes prejudgment interest at the rate of _____%, plus postjudgment

interest at the date of _____%, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name) _______ recover

costs from the plaintiff (name)________________.

U other: This case is dismissed.

This action was (check one):
’ tried by a jury with Judge______________presiding, and the jury has rendered a verdict.

’ tried by Judge______________without a jury and the above decision was reached.

U decided by the Honorable Sherri A. Lydon, United States District Judge, who adopts the Report and
Recommendation of United States Magistrate Judge Thomas E. Rogers, III.

                                                              Robin L. Blume
                                                             CLERK OF COURT

                                                               By: s/Leah Gibbons, Deputy Clerk

June 23, 2020
